Citation Nr: 0507279	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for petit mal epilepsy.

3.  Entitlement to a disability rating in excess of 20 
percent for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

At the time of his June 2003 Substantive Appeal, the veteran 
requested a personal hearing.  However, in an August 2003 
correspondence, the veteran withdrew his request for a 
hearing.  

The issues of entitlement to increased disability ratings for 
a seizure disorder and peptic ulcer disease are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has been diagnosed with PTSD that has been linked 
to a corroborated in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2002 rating decisions from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in May 2003, and a supplemental statement of the 
case in March 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The veteran's claim for service connection for PTSD was 
received in March 2001.  In a July 2001 letter, the RO 
provided the veteran with notice of the requirements of VCAA, 
and adequate notice regarding what information and evidence 
is needed to substantiate his claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
this respect, the Board notes that the letter informed the 
veteran that he should notify VA if he did not have any 
additional evidence he wanted considered.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  Social 
Security Administrative decision and records, as well as VA 
examination reports and VA and private treatment records.  
The VA treatment records indicate that there may be 
outstanding treatment records from Dr. Colligan.  However, 
the veteran has not provided authorization and consent to 
release information from Dr. Colligan, or sent the relevant 
information himself, as requested in the July 2001 letter.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service personnel records show that he was 
stationed ashore with the Multi-National Peacekeeping Force 
in Beirut, Lebanon, from February 1983 to May 1983.  The 
veteran has submitted independent evidence that the U.S. 
Embassy in Beirut was bombed on April 18, 1983.

His service medical records show the veteran underwent a 
psychiatric evaluation in November 1980.  At that time he was 
depressed because his wife had recently left him with the 
couple's child.  His wife reported spousal abuse.  The 
impression was schizoid personality that existed prior to 
enlistment.  Group counseling sessions were recommended.  His 
September 1983 separation examination report shows that a 
psychiatric evaluation was normal.

During an April 1988 VA general medical examination, the 
veteran complained of difficulty sleeping and problems with 
his libido.  However, his psychiatric and personality 
evaluations were normal.

A February 1990 VA psychology consultation report shows the 
veteran was admitted to the facility for observation and 
evaluation to assist in "diagnosing possible 
reading/learning difficulties."  Psychological testing 
revealed no Axis I diagnosis and an Axis II diagnosis of 
developmental reading disorder.

In June 1990, the veteran underwent testing at a private 
facility for complaints of difficulty at school.  An initial 
evaluation noted that there was no evidence of a psychotic 
disorder.  The diagnostic impression was adjustment disorder, 
occupational problem and developmental disorders in reading, 
arithmetic and expressive writing.  During another evaluation 
later that month, he reported serving in Beirut at the time 
of the Marine tragedy and that he had lost his commanding 
officer and several friends to the tragedy.  He reported 
prior psychological testing when he was 12 years old for 
avoidant behavior and again in service for marital problems.  
The diagnoses included a likely unspecified organic brain 
syndrome and a history of avoidant personality disorder.

VA treatment records, dating from March 1989 to June 1994, 
show the veteran was diagnosed and treated for developmental 
dyslexia since April 1992.

A January 2001 disability evaluation, conducted by a private 
licensed professional counselor, indicated that the veteran 
had sleep problems and flashbacks of the bombing of the 
Embassy in Lebanon.  He indicated that he assisted in the 
removal of body parts from the rubble.  He also had related 
nightmares of the incident.  He had a very decreased sexual 
libido.  He complained of decreased appetite and very wild 
mood swings.  He spent a lot of time in isolation.  He 
reported auditory hallucinations.  The examiner diagnosed 
PTSD.  In a February 2001 addendum, the examiner notes that 
he reviewed several VA documents and again states that he 
believed the veteran met the criteria for a PTSD diagnosis.

The veteran submitted information regarding his alleged 
inservice stressors in July 2001.  He stated that during his 
service in Beirut, Lebanon, he volunteered as an external 
patrol team member and patrolled the different sectors of the 
city.  His duties included posting and relieving sentry 
guards.  After the embassy was bombed it was his duty to 
prevent outsider access to the building.  One of his sentries 
reported a car that may have been loaded with explosives.  
The car was never located.  Although he reported some 
casualties in his unit, he could not remember any names of 
the individual soldiers.

In November 2001, the veteran underwent a VA psychiatric 
examination.  At that time he gave a history of having served 
in Lebanon when the U.S. Embassy was blown up.  He 
volunteered to go on expeditions searching for snipers.  He 
complained of interrupted sleep but denied nightmares and 
anxiety.  He stated he had panic attacks when he received 
bills.  The examiner reviewed the veteran's medical records 
and conducted a mental status examination.  During the mental 
status examination, the veteran denied nightmares or 
flashbacks.  The examiner could not characterize his memories 
as intrusive or disturbing.  He was not especially irritable, 
anxious, hypervigilant or easily startled.  The examiner 
noted that while the veteran had some symptoms, but that he 
lacked anxiety symptoms and did not meet the DSM-IV criteria 
for a PTSD diagnosis.  The Axis II diagnoses included 
avoidant personality disorder and developmental reading 
disorder.  

A November 2001 Social Security Administration decision noted 
that the veteran had several disabilities characterized as 
severe impairments, of which, depression and PTSD were 
included.

In a November 2002 psychiatric examination conducted by J. F. 
Colligan, M.D., the veteran reported that he had been 
assigned to a team that searched for snipers and was assigned 
to guard the ruins of the embassy after the bombing.  He 
reported that there were many bodies removed and that he had 
lost many friends.  Dr. Colligan, after conducting a mental 
status examination, diagnosed PTSD and recurrent major 
depression.

VA treatment records, dating from January 2001 to March 2004, 
show no relevant complaints, findings, treatment or 
diagnoses.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, January and February 2001 evaluations from a 
private licensed counselor, and a November 2002 private 
psychiatric evaluation indicate diagnosed PTSD related to his 
consistent alleged stressors.  A November 2001 VA psychiatric 
examination, conducted by a psychiatrist who reviewed the 
veteran's medical records, indicates the veteran did not meet 
all the criteria for a PTSD diagnosis.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the competent medical evidence of record supports a current 
PTSD diagnosis.  Thus, the remaining issue is whether there 
is credible evidence that the claimed in-service stressors 
actually occurred.  

The veteran's service personnel records show that he was 
stationed ashore in Beirut, Lebanon, from February to May 
1983, assigned to the multi-national peacekeeping force.  He 
has submitted textual information which independently 
confirms the U.S. Embassy was bombed on April 18, 1983.  
While the foregoing evidence does not corroborate every 
detail of the veteran's alleged stressors or verify that he 
personally experienced the events, as alleged, the Board 
finds that the evidence appears consistent with his 
assertions.  Moreover, corroboration of every detail of a 
claimed stressor is not required.  See Pentecost v. Principi, 
16 Vet. App.124 (2002); Suozzi v. Brown, 10 Vet. App. App. 
307, 311 (1997) (detailed corroboration of physical proximity 
to, or firsthand experience with, the alleged stressors is 
not required in order to establish that the stressors 
actually occurred).  The Board notes that there is nothing in 
the record that specifically contradicts the veteran's 
account of events in service.  Therefore, the occurrence of 
the alleged in- service stressors is established.  38 C.F.R. 
§ 3.304(f).  Accordingly, the Board finds that the evidence 
supports service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.


REMAND

With respect to the issues of entitlement to increased 
disability ratings for a seizure disorder and peptic ulcer 
disease, the record contains no document that satisfies the 
notification requirements of the VCAA for these claims.  As a 
result, corrective action is needed to satisfy those 
requirements.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information and evidence not previously 
provided to the VA is necessary to 
substantiate higher ratings for peptic 
ulcer disease and seizure disorder (i.e., 
evidence tending to show that the 
veteran's peptic ulcer disease and 
seizure disorder have worsened or become 
more severe).  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the said claims. 

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to higher disability ratings 
for peptic ulcer disease and a seizure 
disorder.  If the determination remains 
adverse to the veteran, a supplemental 
statement of the case must be provided to 
the veteran and his representative, and 
they should be afforded the appropriate 
opportunity for response before the 
claims files are returned to the Board 
for further appellate consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


